Lowe, Oh. J.
i. school teresc.' On the 1st day of October, 1861, defendant borrowed of the school fund $500, on which he has regularly paid the interest at the rate of ten per cent, up to the 1st of January, 1865, since which he has tendered eight per cent interest, which the clerk of the court refused to receive, claiming that the law still required the payment of ten per cent.
Section 1, chapter 118, of the acts of the tenth General Assembly provides: First, “ that the .rate of interest on all school funds ***** shall be fixed at not' less than eight per cent, provided that the above rate of interest shall only be collected, on any outstanding loan accruing after the first day of January, 1864.”
The construction given to this act by the court below, in this amicable suit between the parties to settle the question, was that it reduced the rate of interest on loans from the school fund after'the 1st of January, 1864, whether borrowed before or after, from ten to eight per cent. We have no hesitation in concurring in this construction of the act, and the ruling below will be .
Affirmed.